EXHIBIT LEASE AGREEMENT (MULTI TENANT FOR INDUSTRIAL/WAREHOUSE) BY AND BETWEEN SBP LIMITED PARTNERSHIP ("Landlord") and AFFYMETRIX, INC. ("Tenant") DATED AS OF THE 10thDAY OF August, 2008 LEASE AGREEMENT (MULTI- TENANT FOR INDUSTRIAL WAREHOUSE) TABLE OF CONTENTS ARTICLE IPREMISES Section 1.1Leased Premises Section 1.2The Building Section 1.3Common Areas Section 1.4Parking Section 1.5Construction and Condition of Premises IITERM Section 2.1Term of Lease Section 2.2Delayed Occupancy Section 2.3Early Occupancy Section 2.4Quiet Enjoyment Section 2.5Surrender of Possession. Section 2.6Holding Over IIIRENT Section 3.1Base Rent and Additional Rent Section 3.2Additional Rent Based Upon Operating Expenses Section 3.3Additional Rent Based Upon Late Charges (Graduated) Section 3.4Additional Rent Based Upon Taxes and Assessments Section 3.5Additional Rent Based Upon Insurance Costs Section 3.6Additional Rent Based Upon Taxes on Rent Section 3.7Security Deposit Section 3.8Survival IVUTILITIES Section 4.1Utilities Section 4.2Interruption of Services VUSE OF PREMISES/COMPLIANCE Section 5.1Permitted Use Section 5.2Covenants Regarding Use Section 5.3Access to and Inspection of the Premises Section 5.4Compliance with Laws Section 5.5Compliance with Building Rules and Regulations Section 5.6Environmental
